DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-6, 8, 10-15, 17, and 19 are pending in the application.
	Claims 7, 9, 16, 18, and 20 have been cancelled by Applicant.
In the response filed 30 August 2022, claims 1, 11, and 17 were amended.  These amendments have been entered.

Drawings
The drawings were received on 30 August 2022.  These drawings are NOT ACCEPTABLE, as they do not show any changes from the previous drawings.  Accordingly, they have NOT been entered.
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “outer shoulder 47” (see amended parag. [0052] filed 30 August 2022).  
Note:  Examiner notes that, in the response filed 30 August 2022, Applicant indicated that Figs. 2B and 3 have been amended to incorporate reference numerals 46 and 47.  However, Figs. 2B and 3 filed 30 August 2022 have not been changed and do NOT show reference numerals 46 and 47.  Accordingly, none of the figures show ref. no. “47” indicating the “outer shoulder 47”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11 and 17 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  The final paragraph of claim 1 should be amended as follows:
	--further including an elastic member disposed between said lower portion of said bearing and said closed first end region of said housing, said elastic member being cup- shaped and extending fully across and covering the closed first end region of the housing and  region of said housing on said bearing and said upper portion including a plurality of slots extending from an open upper end of said bearing and not extending below said shoulder and wherein the lower portion is free of slots.--
Re Claim 11:  The final paragraph of claim 11 should be amended as follows:
	--further including disposing an elastic member between the lower portion of the bearing and the closed first region of the housing including at the central axis and imparting a bias directed toward the open second end region of the housing on the bearing with the elastic member, and wherein the lower portion is free of slots.--
Re Claim 17:  Claim 17 should be amended as follows:
	--17  The method of claim 11, wherein the plurality of fingers --
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 11:  Line 13 of claim 11 recites the limitation “an open upper end of the bearing”.  It is not clear if this limitation is meant to refer to the same “open upper end” recited previously in line 9 of the claim or to a different upper end.
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the same “open upper end” recited previously in line 9 of the claim/  If this interpretation is correct, the recitation in line 13 should be amended to recite –[an]the open upper end of the bearing--.
	Re Claims 12-15, 17, and 19:  These claims are considered indefinite because they depend from indefinite claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Re Claim 17:  Claim 17 requires that “plurality of fingers” are “resiliently flexible radially outwardly and radially inwardly relative to the central axis and relative to one another.”  However, this functionality is already required in lines 18-20 of claim 11, as amended.  Accordingly, claim 17 fails to further limit claim 11, from which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Patent 5,368,408) in view of Brunneke (US Patent 7,452,155) and Hyodo (US Patent 4,995,755).
	Re Claim 1:  Shimizu discloses a ball socket assembly (see, for example the embodiment of Figs. 12-13), comprising: 
a housing (3) with an inner bore (at 31; see Fig. 1) extending along a central axis between a closed first end region (at 34) and an open second end region (at 31); 
a bearing (2) constructed entirely of a monolithic piece of material disposed in said inner bore of said housing, said bearing having a lower portion (23; Fig. 13) presenting a curved lower bearing surface having an unbiased first radius of curvature and an upper portion (22) presenting a curved upper bearing surface having an unbiased second radius of curvature, said unbiased second radius of curvature being greater than said unbiased first radius of curvature (see Figs. 1-2 and 13), said lower bearing surface and said upper bearing surface surrounding a ball cavity (at 21) made of the material, said bearing including an outer shoulder (at 24; see Fig. 4) disposed between said upper and lower portions; 
a ball stud (1; Figs. 1-2) having a shank portion (at 1) extending outwardly from said housing (3) through said open second end region (at 31) and a ball portion (11) with a spherically contoured outer surface disposed in said ball cavity (21); 
said second end region (at 31; Fig. 1) of said housing (3) being plastically deformed (from the position of Fig. 1 to the position of Fig. 2) radially inwardly toward said central axis and imparting a bias on said upper portion of said bearing to fix said bearing within said inner bore of said housing and to fix said ball portion in said ball cavity of said bearing, said bias on said upper portion of said bearing causing said unbiased second radius of curvature to constrict to a biased radius of curvature (see Fig. 2), wherein said biased radius of curvature is substantially equal to said unbiased first radius of curvature, and wherein the lower portion (23) is free of slots (note that some of the embodiments disclose are free of the “slits 26”; see Col. 6 lines 50-68 as well as the embodiment of Figs. 12-13). 

Shimizu fails to explicitly disclose the following:
wherein the bearing is constructed of a fiber-reinforced material; and
further including an elastic member disposed between said lower portion of said bearing and said closed first end region of said housing, said elastic member being cup-shaped and extending fully across and covering the closed first end region of the housing and imparting a bias directed toward said open second end of said housing on said bearing and 
said upper portion including a plurality of slots extending from an open upper end of said bearing and not extending below said shoulder.

    PNG
    media_image1.png
    343
    457
    media_image1.png
    Greyscale

Re. limitation (i):  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the like” (see Col. 3, lines 36-38) Examiner notes that “polyacetal” is the same material as “polyoxymethylene” or “POM”, as is used in the present application).
Brunneke teaches the use of a ball socket assembly comprising a housing (1) and a bearing (5) configured to secure a ball portion of a ball stud (3) within the housing (1), and further wherein the bearing is constructed of fiber-reinforced material (“Electrically insulating plastics, such as POM (polyoxymethylene) … may additionally also be reinforced with fibers, may be used as materials for the layers of the bearing shell”; emphasis added; see Col. 4 lines 14-17), the bearing (5) forming a ball cavity surrounding the ball portion, the ball cavity made of the fiber-reinforced material, for the purpose of providing greater strength to the bearing.
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Brunneke, for the purpose of providing greater strength to the bearing.
Re. limitation (ii):  Hyodo teaches the use of a ball and socket assembly (see Fig. 1) comprising a housing (23), a bearing (28), a ball stud (11), a ball portion (21) of the ball stud being inserted through an open upper end (at 28) of the bearing (28), an open second end region (24) of the housing (23) being plastically deformed radially inwardly (“The entire side where the opening 24 is provided of the said socket 23 is swaged on, inwardly deformed, at the time of assembly to contain the first head member 13 and the second head member 15 together with the ball seat 28”; see Col. 4 lines 1-3), and further including disposing an elastic member (34) disposed between a lower portion of said bearing (28) and a closed first end region (at 23; Fig. 1) of said housing, said elastic member (34) being cup-shaped and extending fully across and covering the closed first end region of the housing and imparting a bias directed toward the open second end (at 24) of said housing on said bearing, for the purpose of ensuring a preload to the ball portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that it further includes an elastic member disposed between said lower portion of said bearing and said closed first end region of said housing, said elastic member being cup-shaped and extending fully across and covering the closed first end region of the housing and imparting a bias directed toward said open second end of said housing on said bearing, as taught by Hyodo, for the purpose of ensuring a preload to the ball portion.
Re. limitation (iii):  Brunneke further teaches the use of a ball socket assembly wherein an upper portion of the bearing (5) including a plurality of slots (see annotated Fig. 2 below) extending from an open upper end (at 21; Fig. 2) of said bearing and not extending below an outer shoulder (see annotated Fig. 2 below) disposed between upper and lower portions of the bearing and wherein the lower portion is free of slots, for the purpose of providing flexibility for allowing the ball stud (2; Fig. 1) to be inserted into the bearing.

    PNG
    media_image2.png
    798
    687
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said upper portion includes a plurality of slots extending from an open upper end of said bearing and not extending below said shoulder and wherein the lower portion is free of slots, as taught by Brunneke, for the purpose of providing flexibility for allowing the ball stud to be inserted into the bearing.
Re Claim 2:  Shimizu, as modified in view of Brunneke above, discloses a ball socket assembly wherein said fiber-reinforced material is a fiber-reinforced polyoxymethylene material (“such as POM (polyoxymethylene)”; see Brunneke Col. 4 lines 14-17).
Re Claim 3:  Shimizu further discloses a ball socket assembly wherein said spherically contoured outer surface of said ball portion (11) has a ball radius and said unbiased first radius of curvature is substantially equal to said ball radius (see Figs. 1-2).
Re Claim 4:  Hyodo further teaches the use of a ball socket assembly wherein said upper portion of said bearing (28) has a substantially constant wall thickness (see t1 in the annotated Fig. 2 below) extending between an outer surface of said bearing and said upper bearing surface, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.

    PNG
    media_image3.png
    418
    536
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said upper portion of said bearing has a substantially constant wall thickness extending between an outer surface of said bearing and said upper bearing surface, as taught by Hyodo, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
Re Claim 5:  Shimizu further discloses a ball socket assembly wherein said inner bore  (at 31; Fig. 1) within said open second end region of said housing and said outer surface (22; Fig. 13) within said upper portion of said bearing have a radius of curvature (in the position of Fig. 2) substantially equal to said biased radius of curvature.
Re Claim 6:  Hyodo further teaches the use of a ball socket assembly wherein said lower portion (at 30) of said bearing (28) has a substantially constant wall thickness (see t2 in annotated Fig. 2 above; Examiner also notes that the limitation “substantially constant wall thickness” does not require a perfectly constant wall thickness throughout the entire lower portion) extending between said outer surface of said bearing and said lower bearing surface, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said lower portion of said bearing has a substantially constant wall thickness extending between said outer surface of said bearing and said lower bearing surface, as taught by Hyodo, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
Re Claim 8:  Brunneke further teaches the use of a ball socket assembly wherein said upper portion of said bearing (5) has a plurality of fingers (see annotated Fig. 2 above) resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another, for the purpose of providing flexibility for allowing the ball stud to be inserted into the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said upper portion of said bearing has a plurality of fingers resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another, as taught by Brunneke, for the purpose of providing flexibility for allowing the ball stud to be inserted into the bearing.
Re Claim 10:  Shimizu, as modified above, discloses a method significantly as claimed, except it does not explicitly disclose wherein said fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Shimizu such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.


Re Claim 11:  Shimizu discloses a method of constructing a ball socket assembly (see the embodiment of Figs. 12-13), comprising: 
providing a housing (3) with an inner bore (at 31; Fig. 1) extending along a central axis between a closed first end region (at 34) and an open second end region (at 31); 
providing a bearing (2) constructed entirely of a monolithic piece of material having a lower portion (23; Figs. 4-5) presenting a curved lower bearing surface having an unbiased first radius of curvature and an upper portion (22) presenting a curved upper bearing surface (at 21) having an unbiased second radius of curvature greater than the unbiased first radius of curvature (see Figs. 1-2 and 4-5), with the upper portion extending to an open upper end (29) having an upper end diameter, and with the upper bearing surface and the lower bearing surface surrounding a ball cavity (21) that is made of the material;
providing the bearing with an outer shoulder (at 24; see Fig. 4);
providing a ball stud (1) having a shank portion (at 1) and a ball portion (11) with a spherically contoured outer surface having a ball diameter that is greater than the upper end diameter of the bearing (see Fig. 1); 
snapping the ball portion (11) through the open upper end (29) of the bearing and into the ball cavity by causing the upper portion of the bearing to flex radially outwardly and then return resiliently radially inwardly; and
plastically deforming (see Fig. 2) the second end region of the housing radially inwardly toward the central axis and imparting a bias on the upper portion of the bearing to fix the bearing within the inner bore of the housing and to fix the ball portion (11) in the ball cavity (21) of the bearing, with the bias on the upper portion of the bearing causing the unbiased second radius of curvature to constrict to a biased radius of curvature (see Fig. 2) that is substantially equal to the unbiased first radius of curvature, and wherein the lower portion (23) is free of slots (note that some of the embodiments disclose are free of the “slits 26”; see Col. 6 lines 50-68 as well as the embodiment of Figs. 12-13).
Shimizu fails to explicitly disclose the following:
wherein the bearing is constructed of a fiber-reinforced material; 
providing the upper portion with a plurality of slots that extend from an open upper end of the bearing to define a plurality of flexible fingers of the upper portion above the outer shoulder, such that when snapping the ball portion through the open upper end of the bearing, it causes the flexible fingers of the upper portion of the bearing to flex radially outwardly and then return resiliently radially inwardly; and
further including disposing an elastic member between the lower portion of the bearing and the closed first region of the housing including at the central axis and imparting a bias directed toward the open second end of the housing on the bearing with the elastic member.
Re. limitation (i):  Rather Shimizu discloses that the bearing (2) is constructed of “hard synthetic resin such as polyacetal and the like” (see Col. 3, lines 36-38) Examiner notes that “polyacetal” is the same material as “polyoxymethylene” or “POM”, as is used in the present application).
Brunneke teaches the use of a ball socket assembly comprising a housing (1) and a bearing (5) configured to secure a ball portion of a ball stud (3) within the housing (1), and further wherein the bearing is constructed of fiber-reinforced material (“Electrically insulating plastics, such as POM (polyoxymethylene) … may additionally also be reinforced with fibers, may be used as materials for the layers of the bearing shell”; emphasis added; see Col. 4 lines 14-17), the bearing (5) forming a ball cavity surrounding the ball portion, the ball cavity made of the fiber-reinforced material, for the purpose of providing greater strength to the bearing.
In addition, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Shimizu such that the bearing is constructed of a fiber-reinforced material, as taught by Brunneke, for the purpose of providing greater strength to the bearing.
Re. limitation (ii):  Brunneke further teaches the use of a ball socket assembly wherein an upper portion of the bearing (5) including a plurality of slots (see annotated Fig. 2 below) extending from an open upper end (at 21; Fig. 2) of said bearing and not extending below an outer shoulder (see annotated Fig. 2 below) disposed between upper and lower portions of the bearing and wherein the lower portion is free of slots, such that when snapping the ball portion (2; Fig. 1) through an open upper end of the bearing, it causes the flexible fingers of the upper portion of the bearing to flex radially outwardly and then return resiliently radially inwardly, for the purpose of providing flexibility for allowing the ball stud to be inserted into the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Shimizu such that it includes providing the upper portion with a plurality of slots that extend from an open upper end of the bearing to define a plurality of flexible fingers of the upper portion above the outer shoulder, such that when snapping the ball portion through the open upper end of the bearing, it causes the flexible fingers of the upper portion of the bearing to flex radially outwardly and then return resiliently radially inwardly, as taught by Brunneke, for the purpose of providing flexibility for allowing the ball stud to be inserted into the bearing.
Re. limitation (iii):  Hyodo teaches the use of a method of constructing a ball and socket assembly (see Fig. 1) comprising providing a housing (23), providing a bearing (28), providing a ball stud (11), inserting a ball portion (21) of the ball stud through an open upper end (at 28) of the bearing (28), plastically deforming a second end region (24) of the housing (23) radially inwardly (“The entire side where the opening 24 is provided of the said socket 23 is swaged on, inwardly deformed, at the time of assembly to contain the first head member 13 and the second head member 15 together with the ball seat 28”; see Col. 4 lines 1-3), and further including disposing an elastic member (34) between a lower portion of the bearing (28) and a closed first region (at 23) of the housing including at a central axis and imparting a bias directed toward the open second end (24) of the housing on the bearing with the elastic member, for the purpose of ensuring a preload to the ball portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Shimizu such that it further includes the step of disposing an elastic member between the lower portion of the bearing and the closed first region of the housing including at the central axis and imparting a bias directed toward the open second end of the housing on the bearing with the elastic member, as taught by Hyodo, for the purpose of ensuring a preload to the ball portion.
Re Claim 12:  Shimizu, as modified in view of Brunneke above, discloses a method, wherein said fiber-reinforced material is a fiber-reinforced polyoxymethylene material (“such as POM (polyoxymethylene)”; see Col. 4 lines 14-17).
Re Claim 13:  Shimizu further discloses a method, wherein said spherically contoured outer surface of said ball portion (11) has a ball radius and said unbiased first radius of curvature is substantially equal to said ball radius (see Figs. 1-2).
Re Claim 14:  Hyodo further teaches the use of a method, wherein said upper portion of said bearing (28) has a substantially constant wall thickness (see t1 in the annotated Fig. 2 above) extending between an outer surface of said bearing and said upper bearing surface, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said upper portion of said bearing has a substantially constant wall thickness extending between an outer surface of said bearing and said upper bearing surface, as taught by Hyodo, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
Re Claim 15:  Hyodo further teaches the use of a method, wherein said lower portion (at 30) of said bearing (28) has a substantially constant wall thickness (see t2 in annotated Fig. 2 above; Examiner also notes that the limitation “substantially constant wall thickness” does not require a perfectly constant wall thickness throughout the entire lower portion) extending between said outer surface of said bearing and said lower bearing surface, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that said lower portion of said bearing has a substantially constant wall thickness extending between said outer surface of said bearing and said lower bearing surface, as taught by Hyodo, for the purpose of ensuring an even and smooth contact pressure between the ball portion and the inner surface of the bearing.
Re Claim 17:  Brunneke further teaches the use of a ball socket assembly wherein said upper portion of said bearing (5) has a plurality of fingers (see annotated Fig. 2 above) resiliently flexible radially outwardly and radially inwardly relative to said central axis and relative to one another, for the purpose of providing flexibility for allowing the ball stud to be inserted into the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Shimizu such that the plurality of fingers are resiliently flexible radially outwardly and radially inwardly relative to the central axis and relative to one another, as taught by Brunneke, for the purpose of providing flexibility for allowing the ball stud to be inserted into the bearing.
Re Claim 19:  Shimizu, as modified above, discloses a method significantly as claimed, except it does not explicitly disclose wherein said fiber-reinforced material has a fiber content between about 10-33 percent by volume.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In addition, Examiner notes that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this case, one of ordinary skill in the art would recognize that the percentage of fiber content would determine the production cost as well as the level of strength and rigidity of the bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the method of Shimizu such that said fiber-reinforced material has a fiber content between about 10-33 percent by volume, since such a material choice and calibration of the fiber content would amount to a design choice within the skill of the art, for the purpose of optimizing the production cost and strength of the bearing.

Response to Arguments
Applicant's arguments filed 30 August 2022 with respect to claims 1-6, 8, and 10 have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.
Applicant's arguments filed 30 August 2022 with respect to claims 11-15, 17, and 19 have been fully considered but they are not persuasive for at least the following reasons:
Applicant has argued that Shimizu fails to disclose the “outer shoulder”, the “plurality of slots” which define a “plurality of fingers” above the shoulder.  Applicant has further argued that Shimizu “in fact teaches providing slots 26 in the lower portion and having an unslotted upper portion.”
First, regarding the “outer shoulder”, as discussed in the prior art rejections above, the portion shown at 24 in Fig. 4 of Shimizu discloses an “outer shoulder” as claimed, that is formed between the upper and lower portions of the bearing.
Regarding the lack of a the “plurality of slots” which define a “plurality of fingers” above the shoulder, as discussed in the prior art rejections above, these features are taught by the teaching reference of Brunneke.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, regarding Applicant’s assertion related to the slots 26 of Shimizu, Examiner notes that several embodiments of the device disclosed by Shimizu comprise a lower portion that is free of the “slits 26” (see Col. 6 lines 50-68 as well as the embodiment of Figs. 12-13)).
For at least these reasons, Applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678